ALEXANDER & BALDWIN, INC.

NOTICE OF AWARD OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

 

The Corporation hereby awards to Participant, as of the Award Date indicated
below, an award (the “Award”) of restricted stock units under the Corporation’s
2007 Incentive Compensation Plan (the “Plan”). Each restricted stock unit
represents the right to receive one share of Common Stock on the vesting date of
that unit. The number of shares of Common Stock subject to the awarded
restricted stock units and the applicable performance vesting requirements for
those units and the underlying shares are set forth below. The remaining terms
and conditions governing the Award, including the applicable service vesting
requirements, shall be as set forth in the form Performance-Based Restricted
Stock Unit Award Agreement for Awards with combined performance and service
vesting requirements.

 

AWARD SUMMARY

 

Participant

___________________________________________

Award Date:

______________________, 200_

Number of Shares Subject to Award:

The number of shares of Common Stock issuable pursuant to the Award shall be
determined in accordance with the Vesting Schedule below. For purposes of the
percentage calculations set forth in the Performance Vesting section of such
schedule, the designated number of shares of Common Stock to be utilized is
_____________ shares.

Vesting Schedule:

The number of shares of Common Stock which may actually vest and become issuable
pursuant to the Award shall be determined pursuant to a two-step process: (i)
first there shall be calculated the maximum number of shares of Common Stock in
which Participant can vest under the Performance Vesting section below based
upon the actual level at which the Performance Goals specified on attached
Schedule I are attained and (ii) then the number of shares calculated under
clause (i) in which Participant may actually vest shall be determined on the
basis of his or her completion of the applicable Service vesting provisions set
forth in the form Performance-Based Restricted Stock Unit Award Agreement.

Performance Vesting: Attached Schedule I specifies the Performance Goals at
three designated levels: Threshold, Target and Extraordinary. As soon as
administratively practicable following the completion of the Performance Period,
the Plan Administrator shall determine the actual level of attainment for each
Performance Goal and shall then measure that level of attainment against the
Threshold, Target and Extraordinary Levels set forth in attached Schedule I. The
maximum number of shares of Common Stock in which Participant can vest based
upon the actual level of attainment for the Performance Goals shall be
determined by applying the following percentages to the number of shares
specified in the Number of Shares Subject to Award section above:

 

Attainment below the Threshold Level:           0% of the shares

Attainment at the Threshold Level:                 50% of the shares

Attainment at the Target Level:                      100% of the shares

Attainment at Extraordinary Level:                 200% of the shares

To the extent the actual level of attainment is at a point between the Threshold
and Target Levels, the maximum number of shares of Common Stock in which
Participant can vest shall be pro-rated between the two points on a straight
line basis.

To the extent the actual level of attainment is at a point between the Target
and Extraordinary Levels, the maximum number of shares of Common Stock in which
Participant can vest shall be pro-rated between the two points on a straight
line basis.

The maximum number of shares of Common Stock in which Participant can vest on
the basis of the foregoing performance measure shall be hereinafter designated
the “Performance Shares” and shall in no event exceed 200% of the number of
shares specified in the Number of Shares Subject to Award section above.

Service Vesting. The number of Performance Shares in which Participant actually
vests shall be determined on the basis of his or her satisfaction of the
Service-vesting requirements set forth in Paragraph 3 of the form
Performance-Based Restricted Stock Unit Award Agreement.

 

Participant understands and agrees that the Award is granted subject to and in
accordance with the terms of the Plan and hereby agrees to be bound by the terms
of the Plan and the terms of the Award as set forth in the form
Performance-Based Restricted Stock Unit Award Agreement attached hereto as
Exhibit A. Participant hereby acknowledges the receipt of a copy of the official
prospectus for the Plan in the form attached hereto as Exhibit B. A copy of the
Plan is available upon request made to the Corporate Secretary at the
Corporation’s principal offices.

Continuing Consent. Participant further acknowledges and agrees that, except to
the extent the Plan Administrator notifies Participant in writing to the
contrary, each subsequent award of combined performance and service-vesting
restricted stock units made to him or her under the Plan shall be subject to the
same terms and conditions set forth in the form Performance-Based Restricted
Stock Unit Award Agreement attached to his or her initial performance and
service-vesting Award, and Participant hereby accepts those terms and conditions
for each such subsequent performance and service-vesting restricted stock unit
award that may be made to him or her under the Plan and hereby agrees to be
bound by those terms and conditions for any such restricted stock unit awards,
without any further consent or acceptance required on his or her part at the
time or times when those awards may be made. However,  Participant may, at any
time he or she holds an outstanding performance and service-vesting restricted
stock unit award under the Plan, request a written copy of the form
Performance-Based Restricted Stock Unit Award Agreement from the Corporation by
contacting the Corporation’s Human Resources Department at the Corporation’s
headquarters at 822 Bishop Street, Honolulu, HI 96813.

Employment at Will. Nothing in this Notice or in the form Performance-Based
Restricted Stock Unit Award Agreement or in the Plan shall confer upon
Participant any right to continue in Service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Corporation
(or any Parent or Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.

                                                                                      2 

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the form Performance-Based Restricted
Stock Unit Award Agreement for performance and service-vesting Awards.

DATED: ________________________

 

ALEXANDER & BALDWIN, INC.

 

 

By:

_________________________

 

 

Title:

_________________________

 

 

 

_________________________

 

PARTICIPANT

 

 

Address:

_________________________

 

 

_________________________

 

ATTACHMENT

Schedule I – Performance Goals

 

INITIAL PERFORMANCE-BASED AWARD ATTACHMENTS

Performance-Based Restricted Stock Unit Award Agreement

Plan Summary and Prospectus

 

 

SCHEDULE I

PERFORMANCE PERIOD, PERFORMANCE GOALS AND LEVELS OF ATTAINMENT

The Performance Period shall be coincident with the Corporation’s _______ fiscal
year and shall accordingly commence on January 1, 200___ and end on December 31,
200___.

The Performance Goal which shall determine the number of shares of Common Stock
which are to vest as Performance Shares under the Award shall be tied to the
Corporation’s pre-tax income for the Performance Period.

The required levels of attainment of pre-tax income for the Performance Period
at the Threshold, Target and Extraordinary Levels are as follows:

 

Threshold Level:

________

 

Target Level:

________

 

Extraordinary Level

________

Pre-tax income shall be calculated on a consolidated basis with the
Corporation’s consolidated subsidiaries for financial reporting purposes and
shall be determined on the basis of the Corporation’s audited financial
statements for the Performance Period, subject to any adjustments as determined
by the Plan Administrator that are needed to accurately reflect the performance
of the Corporation (e.g., because of changes in accounting rules, extraordinary
gains from the sale of the Corporation’s assets, unforeseen extraordinary events
affecting the Corporation or any of its business operations, or other similar or
dissimilar circumstances occurring during the Performance Period that may or may
not have been beyond the control of the Corporation).

 

 

 